                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

GRAMINEX, L.L.C.,

                       Plaintiff,                            Case Number 18-13727
v.                                                           Honorable David M. Lawson

AKTIEBOLAGET CERNELLE, aka
A.B. CERNELLE COMPANY,

                  Defendant.
____________________________________________/

     OPINION AND ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
               AND DISMISSING CASE WITHOUT PREJUDICE

       Before the Court is the defendant’s motion to dismiss this declaratory judgment action for

lack of subject matter jurisdiction. Plaintiff Graminex, L.L.C. seeks a declaration that it has not

infringed trademarks belonging to defendant A.B. Cernelle Company, that Cernelle abandoned

certain trademarks, and that Cernelle procured renewal of its trademark registrations by making

fraudulent statements to the United States Patent and Trademark Office. Cernelle argues that

Graminex lacks standing to pursue these claims, and that Graminex failed to meet the heightened

pleading standard required for fraud allegations. Graminex lacks standing to pursue claims for

declarations of noninfringement and abandonment of the marks. It also lacks standing to pursue

its claims for cancellation of the trademarks. In both instances, Graminex has not alleged an actual

or imminent injury that is concrete and particularized. Therefore, the Court will grant the motion

to dismiss and dismiss the case.

                                                 I.

       This lawsuit represents another chapter in the long-running dispute between two companies

that produce flower-pollen-based nutraceutical products intended to promote prostate health.

Cernelle is a company based in Sweden. For over fifty years, it has produced dietary supplements
(nutraceuticals), including its brands CERNITIN and CERNILTON.               The Food and Drug

Administration (FDA) had verified Cernelle’s claims made in connection with its products and

Cernelle obtained approval for its products in Europe.

       Graminex is based in Michigan. Over a dozen years ago, it was a source of raw, threshed

flower pollen for Cernelle and distributed Cernelle’s products in the United States.          Their

relationship deteriorated when Cernelle accused Graminex and its chief operating officer, Cynthia

May, of attempting to appropriate its trademarks, prompting a lawsuit in this Court in 2003. The

Court issued a preliminary injunction that prohibited the defendants from alienating Cernelle’s

trademarks and dealing in products using those marks. That case was settled in 2006, and the

parties signed a detailed settlement agreement. Graminex confirmed Cernelle’s ownership of the

marks and Graminex was prohibited from using them. The settlement order also included a

permanent injunction. The injunction, among other things, restricted Graminex’s use of Cernelle’s

registered trademarks CERNILTON and CERNITIN.

       Following the settlement, Graminex alleges, Cernelle stopped using the CERNILTON and

CERNITIN registered marks (and others) in the United States. It also stopped selling products

branded with those marks directly to wholesalers, retailers, and end users in the United States, and

stopped selling nutritional supplements.

       In 2018, Cernelle came upon information that convinced it that Graminex was violating

the settlement agreement and the permanent injunction. It sent three cease-and-desist letters.

Graminex’s responses prompted Cernelle to file a motion to enforce the settlement agreement and

hold Graminex in contempt for violating the injunction. While that motion was pending, Graminex

filed the present lawsuit seeking declaratory relief. Graminex says that it believes Cernelle will

pursue an infringement action against it for the same purported use of the CERNILTON and



                                                -2-
CERNITIN marks alleged in the contempt motion in the other case. It preemptively seeks a

declaration of its rights. Graminex also requests that the Court cancel Cernelle’s registrations as

to eight of its trademarks based on Cernelle’s alleged fraudulent maintenance of registrations over

the years.

        Graminex also alleges that, despite Cernelle’s non-use of its marks, between 2010 and 2016

Cernelle’s counsel, acting with Cernelle’s knowledge and approval, filed false statements and

specimens with the United States Patent and Trademark Office (USPTO) to maintain and renew

federal trademark registrations for the following marks:

       CERNITIN, Registration No. 2,529,008;
       CERNILTON, Registration No. 3,038,705;
       POLLEN STARK, Registration No. 2,519,275;
       CERNI-QUEEN, Registration No. 2,447,819;
       NAPOLEON GOLD, Registration No. 2,661, 290;
       POLLISPORT, Registration No. 2,519,274;
       CERNELLE, Registration No. 0822267; and
       POLLISTABS Sport, Registration No. 2,495,583.

As to all those marks, Cernelle’s counsel filed a “Combined Declaration of Use/Application for

Renewal of Registration of a Mark under Sections 8 & 9,” accompanied by a specimen of use that

did not show then-current use of Cernelle’s trademark in United States commerce. Instead, the

specimens actually showed Graminex’s products as offered or formerly offered for sale by

unrelated third parties in secondary markets over which Cernelle had no control. The application

was executed by Cernelle’s attorney who declared, under oath, that the marks were in use in

commerce.

        On September 8, 2017, Graminex and its legal counsel received the first of the three cease-

and-desist letters from Cernelle’s counsel. The letter accused Graminex of repeatedly violating

the terms of the permanent injunction and breaching the settlement agreement by actively selling

products that contain Cernelle’s trademarks in both the United States and around the world, and

                                                -3-
by displaying on Graminex’s website clinical studies on Cernelle’s products.              The letter

summarized the events surrounding the earlier litigation, including that Cernelle previously sought

to restrain Graminex from “infringing Cernelle’s registered trademarks.” Cernelle also accused

Graminex of unlawfully registering the CERNILTON mark in other jurisdictions. The letter noted

that “Graminex has resumed the very conduct that Cernelle challenged in the litigation, [which]

the Court determined to be unlawful[,] and that Graminex agreed and was ordered to cease and

desist. The conduct is also independently wrongful under the laws of numerous countries, is

misleading and actionable.”

       When Cernelle’s counsel received Graminex’s apparently unsatisfying response, he sent

another cease and desist letter to Graminex on October 17, 2017. The second correspondence

indicated that Cernelle “remains committed to pursuing all available legal remedies for the

continued violations of the Injunctions and Settlement Agreement.” Counsel wrote:

       Plainly, if Graminex were not attempting to trade upon the world-wide reputation
       of Cernelle’s products, it would have no need to continually reference them.

       As set forth in . . . prior correspondence, without waiving any of its rights, Cernelle
       again demands that Graminex cease and desist all action that is in direct violation
       of the Injunctions and in material breach of the Settlement Agreement. Should
       Graminex refuse to provide the additional information requested and cease all
       unlawful conduct as outlined herein, Cernelle will have no choice but to pursue all
       available legal remedies to rectify Graminex’s violations.

ECF No. 1-2, PageID.36.

       On July 19, 2018, Cernelle’s counsel sent a third letter to Graminex informing it of

Cernelle’s intention to file a motion for contempt, which was enclosed. The letter indicated that

Cernelle had “developed substantial evidence of [Graminex’s] involvement with the foreign

entities utilizing Cernelle’s trademarks,” and that Cernelle had “established Graminex’s violations




                                                -4-
of the permanent injunction and settlement agreement in the United States.” Cernelle filed the

motion for contempt on August 24, 2018. See Case No. 03-10291, ECF No. 89.

       Graminex alleges here that “the threats and allegations made by Cernelle’s counsel, which

go beyond the motion currently pending in Civil Action No. 2:03-cv-10291-DML, have created

an actual, substantial, and continuing controversy between Cernelle and Graminex concerning the

right of Graminex to supply, sell, offer to sell, and distribute nutraceuticals and nutritional

supplements to its customers abroad.” Compl. ¶ 14.

       On November 30, 2018, Graminex filed its complaint under the Declaratory Judgment Act,

28 U.S.C. § 2201, seeking a declaration that “Graminex’s supply, sale, offering for sale,

advertising and distribution of nutraceuticals and nutritional supplements do not infringe any

proprietary rights owned by Cernelle and do not result in any acts of unfair competition with

Cernelle” (Count I) and that Cernelle has abandoned the CERNILTON and CERNITIN trademarks

based on non-use of the marks (Count II). The complaint also requests that the Court order the

cancellation of the registration for the marks CERNITIN, CERNILTON, POLLEN STARK,

CERNI-QUEEN, NAPOLEON GOLD, POLLISPORT, CERNELLE, and POLLITABS SPORT

under 15 U.S.C. § 1119 (Counts III-X).

       In responding to the complaint with its motion to dismiss, Cernelle argues that (1) there is

no “actual controversy” between the parties beyond the contempt proceeding that furnishes a basis

for jurisdiction under the Declaratory Judgment Act; (2) even if there were, the Court should

decline to exercise jurisdiction over the mater; (3) Graminex lacks standing to challenge the

registrations for CERNILTON and CERNITIN; and (4) the fraud counts must be dismissed

because they were not pleaded with particularity.




                                               -5-
                                                 II.

       Cernelle brings its motion to dismiss under both Federal Rule of Civil Procedure 12(b)(1)

and 12(b)(6). Rule 12(b)(1) authorizes the dismissal of a civil action “for lack of subject matter

jurisdiction.” Cartwright v. Garner, 751 F.3d 752, 759 (6th Cir. 2014). The issue of subject matter

jurisdiction lurks in every federal case, because the Constitution authorizes federal courts to decide

only “Cases” and “Controversies.” U.S. Const. art. III, § 2, cl. 1; Warth v. Seldin, 422 U.S. 490,

498 (1975).

       The motion under Rule 12(b)(1) may be brought as a facial attack — that is, a challenge to

the sufficiency of the complaint — or a factual attack — taking in evidence beyond the pleadings.

Cartwright, 751 F.3d at 759. For the latter, courts have “wide discretion” to consider affidavits

and documents “to arrive at the factual predicate that subject-matter jurisdiction does or does not

exist.” Gentek Bldg. Prods., Inc. v. Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir. 2007). The

Court also may take judicial notice of its own records. See Fed. R. Evid. 201(b)(2); United States

v. Doss, 563 F.2d 265, 269 n. 2 (6th Cir. 1977). The plaintiff has the burden to prove the

jurisdictional facts, Cartwright, 751 F.3d at 760, and both sides have had the opportunity to present

evidence on that issue. The Court “has the power to weigh [that] evidence and determine the effect

of that evidence on the court’s authority to hear the case.” Id. at 759-60.

       Graminex brings this case seeking a declaratory judgment. Congress has authorized federal

courts in appropriate cases to “declare the rights and other legal relations of any interested party

seeking such declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a).

“The Act is ‘an enabling Act, which confers discretion on the court rather than an absolute right

upon the litigant.’” Western World Ins. Co. v. Hoey, 773 F.3d 755, 758 (6th Cir. 2014) (quoting

Pub. Serv. Comm’n of Utah v. Wycoff Co., Inc., 344 U.S. 237, 241 (1952)). “The Declaratory



                                                 -6-
Judgment Act’s ‘textual commitment to discretion, and the breadth of leeway we have always

understood it to suggest, distinguish the declaratory judgment context from other areas of law in

which concepts of discretion surface.’” Ibid. (quoting Wilton v. Seven Falls Co., 515 U.S. 277,

286-87 (1995)). Before determining whether discretion favors maintaining this case, the Court

first turns to the question of standing, although the two issues overlap in this case.

        To establish standing, a plaintiff must show that he or she has suffered an “injury in fact,”

that was caused by the defendant’s conduct, and that a favorable decision will redress that injury.

Town of Chester v. Laroe Estates, Inc., --- U.S. ---, 137 S. Ct. 1645, 1650 (2017) (quoting Spokeo,

Inc. v. Robins, --- U.S. ---, 136 S. Ct. 1540, 1547 (2016)). The first element requires proof of an

actual injury, that is, “‘an invasion of a legally protected interest’ that is ‘concrete and

particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Spokeo, 136 S. Ct. at

1548 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)). “For an injury to be

‘particularized,’ it ‘must affect the plaintiff in a personal and individual way.’” Ibid. “A ‘concrete’

injury must be ‘de facto’; that is, it must actually exist.” Ibid.

        In declaratory judgment actions, “[a] controversy exists when ‘the facts alleged, under all

the circumstances, show that there is a substantial controversy, between parties having adverse

legal interests, of sufficient immediacy and reality to warrant the issuance of a declaratory

judgment.’” Green Edge Enter., LLC v. Rubber Mulch Etc., LLC, 620 F.3d 1287, 1300 (Fed. Cir.

2010) (quoting MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 126-27 (2007)). “A reasonable

apprehension of suit is not necessary.” Organic Seed Growers & Trade Ass’n v. Monsanto Co.,

718 F.3d 1350, 1355 (Fed. Cir. 2010) (citing SanDisk Corp. v. STMicroelectronics, Inc., 480 F.3d

1372, 1380–81 (Fed. Cir. 2007)).




                                                  -7-
       Although the defendant’s motion raises a number of issues, standing is at the heart of this

dispute. The most efficient way of addressing the parties’ arguments is by separating the counts

in the complaint into two categories: (1) the claims seeking a declaration of rights as to

noninfringement and unfair competition, as well as abandonment of the CERNILTON and

CERNITIN marks and (2) the claims seeking to cancel Cernelle’s registrations for eight of its

marks based on fraud.

         A. Noninfringement, Unfair Competition, and Abandonment (Counts I and II)

       Count I of the complaint seeks a declaration that “Graminex’s supply, sale, offering for

sale, advertising and distribution of nutraceuticals and nutritional supplements do not infringe any

proprietary rights owned by Cernelle and do not result in any acts of unfair competition with

Cernelle.” Count II seeks a declaration that Cernelle has abandoned the CERNILTON and

CERNITIN trademarks.        Graminex points to the cease-and-desist letters as evidence of an

impending injury, arguing that they create a “reasonable apprehension” of a new lawsuit brought

under the Lanham Act sufficient to confer standing. In the entire context of the parties’ stormy

relationship, however, that contention is not plausible.

       In determining whether a justiciable Article III controversy exists, the Sixth Circuit advises

us to “look behind the declaratory judgment form of this action.” Marel v. LKS Acquisitions, Inc.,

585 F.3d 279, 280 (6th Cir. 2009). “A useful question to ask in determining whether an actual

controversy exists is what, if any, cause of action the declaratory judgment defendant may have

against the declaratory judgment plaintiff.” Benitec Australia, Ltd. v. Nucleonics, Inc., 495 F.3d

1340, 1344 (Fed. Cir. 2007). “The concepts of ‘adverse legal rights’ and ‘legal risk,’ used in these

cases to describe the standard for jurisdiction require that there be an underlying legal cause of

action that the declaratory defendant could have brought or threatened to bring, if not for the fact



                                                -8-
that the declaratory plaintiff has preempted it.” Microchip Tech. Inc. v. Chamberlain Grp., Inc.,

441 F.3d 936, 943 (Fed. Cir. 2006). “Without an underlying legal cause of action, any adverse

economic interest that the declaratory plaintiff may have against the declaratory defendant is not

a legally cognizable interest sufficient to confer declaratory judgment jurisdiction.” Ibid.

       Here, Graminex alleges that through its multiple demand letters, Cernelle threatened to

bring claims for infringement and unfair competition under the Lanham Act, to which Graminex

would have asserted abandonment as a defense. But that scenario presents nothing more than a

theoretical — and unlikely — possibility.        Cernelle already sued Graminex for trademark

infringement in 2003 and won a favorable settlement. Part of that settlement included an injunction

that prevented Graminex from doing the very things that it fears might provoke a new lawsuit

under the Lanham Act. Why would Cernelle do that, when it could resort to the more direct

expedient of seeking to enforce the settlement and injunction? There is no good answer, especially

where all conduct that could be found infringing or could constitute unfair competition also would

be prohibited by the permanent injunction and settlement agreement. And Cernelle vehemently

denies ever threatening a Lanham Act suit, asserting that a fair reading of the three letters plainly

shows that Cernelle only ever intended to pursue contempt for the alleged violations. In the letters,

Cernelle repeatedly references only violations of the permanent injunction and settlement

agreement. Graminex’s asserted fear of a new Lanham Act lawsuit is an injury that decidedly is

“conjectural or hypothetical,” not “actual or imminent.” Spokeo, 136 S. Ct. at 1548.

       Moreover, the conduct that stirred up this old dispute was the main focus of the motion

hearing in the original lawsuit, in which Cernelle prevailed for the most part. Replowing this

ground would do nothing more to “settle the controversy” between these parties or “serve a useful

purpose in clarifying [legal] relations.” Western World Ins. Co., 773 F.3d at 758 (quoting



                                                -9-
Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 554 (6th Cir. 2008)). Pursuing these arguments again

would not be a prudent use of the declaratory judgment tool, when litigation of the actual, live

controversy is the “better [and] more effective” alternate remedy. Ibid.

       The abandonment claim falls in the same category, with an added twist. Graminex argues

that it has a real interest in the CERNILTON and CERNITIN trademarks sufficient to ask the Court

to declare them abandoned. But Graminex bargained away any interest it could have had in those

marks when it entered the settlement agreement in 2006. Moreover, Graminex raised the same

arguments in the contempt litigation when it moved to modify the permanent injunction to remove

those marks from its strictures. It contended that Cernelle abandoned those marks through nonuse,

and the Court rejected that argument. Cernelle v. Graminex, L.L.C., --- F. Supp. 3d ---, No. 03-

10291, 2020 WL 549088, at *15-16 (E.D. Mich. Feb. 4, 2020). There is no longer a live

controversy between the parties over that claim; this Court’s decision in that other case moots the

issue here. See Arizonans for Official English v. Arizona, 520 U.S. 43, 68 n.22 (1997) (“Mootness

has been described as the doctrine of standing set in a time frame: The requisite personal interest

that must exist at the commencement of the litigation (standing) must continue throughout its

existence (mootness).”) (quotations omitted).

       Graminex has not established subject matter jurisdiction for the claims in Counts I and II

of the complaint because it has not satisfied all the requisites of Article III standing.

                    B. Fraudulent Registration Claims (Counts III Through X)

       Cernelle seeks dismissal of the fraud claims in Counts III through X based on a pleading

deficiency. However, all those claims — not just those concerning CERNILTON and CERNITIN

— also must be dismissed for lack of standing.




                                                 -10-
       The Lanham Act creates a private right of action for damages for false registration of a

trademark. Aureflam Corp. v. Pho Hoa Phat I, Inc., 375 F. Supp. 2d 950, 953–54 (N.D. Cal. 2005).

Congress ordained that “[a]ny person who shall procure registration in the Patent and Trademark

Office (PTO) of a mark by a false or fraudulent declaration or representation, oral or in writing, or

by any false means, shall be liable in a civil action by any person injured thereby for any damages

sustained in consequence thereof.” 15 U.S.C. § 1120 (emphasis added). Once again, a person

seeking cancellation of a trademark must demonstrate an actual or imminent injury. “To obtain

cancellation of the registration, the petitioning party must show both standing and valid grounds

for cancellation.” Herbko Int’l, Inc. v. Kappa Books, Inc., 308 F.3d 1156, 1161 (Fed. Cir. 2002)

(citing Cunningham v. Laser Golf Corp., 222 F.3d 943, 945 (Fed. Cir. 2000)). “Standing requires

only that the petitioner have a ‘real interest’ in the cancellation proceeding.” Ibid. (quoting Int’l

Order of Job’s Daughters v. Lindeburg & Co., 727 F.2d 1087, 1092 (Fed. Cir. 1984)). “In most

settings, a direct commercial interest satisfies the ‘real interest’ test.” Ibid. (quoting Cunningham,

222 F.3d at 945).

       Counts III through X essentially are identical in substance, differing only in the mark at

issue and the date when the allegedly fraudulent registration was submitted for renewal. Graminex

pleads the same injury for each of the fraudulently procured registrations: “Graminex is being, and

will be, damaged by the continued registration of the mark shown in the Registration because it

has been threatened by Cernelle’s above-identified protest letters (as well as in the enforcement

Motion) alleging infringement and unfair competition in connection with, inter alia, that registered

mark.” Compl. ¶¶ 27, 36, 45, 54, 63, 72, 81, and 90. In none of the cease-and-desist letters,

however, does Cernelle ever call Graminex to task for the use of any of those trademarks other

than CERNILTON and CERNITIN. Cernelle does not even mention those brands, except in the



                                                -11-
first letter summarizing the terms of the settlement agreement and injunction. Neither side has

pointed to any conduct by Graminex that could support a claim under the Lanham Act — or even

the settlement agreement or injunction — with respect to those other brands. Because there is no

threatened litigation as to those brands, there is no “imminent,” “concrete” injury. “A ‘concrete’

injury must be ‘de facto’; that is, it must actually exist.” Spokeo, 136 S. Ct. at 1548. None exists

here.

        Graminex cites Petroliam Nasional Berhad v. GoDaddy.com, Incorporated, 897 F. Supp.

2d 856, 870 (N.D. Cal. 2012), for the proposition that a party has standing to seek cancellation

where the holder of a mark is “using the registration as a sword” against an alleged infringer. In

that case, the plaintiff brought an infringement claim against GoDaddy, who countersued to cancel

the plaintiff’s trademark registration on grounds of abandonment and use that exceeded the scope

of registration. Ibid. GoDaddy conceded that it had no commercial interest in any of the plaintiff’s

marks, nor did it claim ownership in the mark. Ibid. The court nevertheless found that “because

Go Daddy is in danger of being financially affected by Petronas[’s] assertion of its mark — even

though Go Daddy does not meet the traditional qualification of a party that claims a right to use

the name in the mark — Go Daddy has arguably established standing.” Ibid.

        That reasoning does not hold up, however, against the proscriptions against allowing a

party to proceed when no actual injury can be demonstrated. Without proof of actual skin in the

game, the lawsuit is no more than “a vehicle for the vindication of the value interests of concerned

bystanders” who have no right to ask a federal court its advice about the validity of a trademark

registration. United States v. SCRAP, 412 U.S. 669, 687 (1973).

        The case of East Iowa Plastics, Incorporated v. PI, Incorporated, 832 F.3d 899 (8th Cir.

2016), is instructive. In that case, the plaintiff and defendant operated separate businesses selling



                                                -12-
different plastic agricultural products with the same trademark, which each acquired lawfully from

a common seller and licensor. Id. at 900-02. After ten years, defendant PI registered the trademark

with the PTO, falsely asserting that no other company had the right to use the mark in commerce.

Id. at 902. EIP sued under the Lanham Act asking for, among other things, cancellation of the

registration, citing 15 U.S.C. § 1120. The district court found that PI acted fraudulently when

registering the mark with the PTO, but EPI suffered no damages. Nevertheless, the court cancelled

the registration under 15 U.S.C. § 1119 (“In any action involving a registered mark the court may

determine the right to registration [and] order the cancelation of registrations . . . .”). Ibid.

        On appeal, the Eighth Circuit held that the district court had no jurisdiction to cancel the

registration because, after it found that EPI suffered no damages (and therefore no injury), it had

no standing to pursue the cancelation remedy. Id. at 903. The court observed that section 1119

“only provides a remedy for some other violation of the trademark laws, not an independent cause

of action.” Ibid. (citing cases). The court allowed that non-monetary injuries might qualify, but

there was no evidence of any in that case. “Once the district court had determined that EIP did not

suffer any damages from PI’s violation of section [1120], there was no further basis for EIP to

have standing to seek cancellation of the [offending] registrations.” Ibid.

        The Eighth Circuit also rejected the idea that a generalized injury that results from a

fraudulent registration is sufficient to confer standing. Citing Spokeo, 136 S. Ct. at 1545, the court

reiterated that injuries must not only be concrete but also particularized. Id. at 904. Although a

generalized injury might result from the PTO register containing marks procured fraudulently,

“such injury is not particular to EIP, and cannot support its standing to bring a section [1120] suit.”

Ibid. “To paraphrase the Supreme Court, ‘although a suitor may derive great comfort and joy from

the fact that the [Patent and Trademark Office] is not cheated, that a wrongdoer gets his just deserts,



                                                  -13-
or that the Nation’s laws are faithfully enforced, that psychic satisfaction is not an acceptable

Article III remedy because it does not redress a cognizable Article III injury.’” Ibid. (quoting Steel

Co. v. Citizens for a Better Env’t, 523 U.S. 83, 107 (1998)).

        Graminex does not necessarily attempt to establish standing based on a generalized

grievance. Instead, Graminex has alleged that it is damaged by Cernelle’s fraudulent registrations

“because it has been threatened by Cernelle’s above-identified protest letters (as well as in the

enforcement Motion) alleging infringement and unfair competition in connection with, inter alia,

that registered mark.” But East Iowa Plastics rejected that basis for standing, too. Referencing

another requisite of Article III standing, the court noted that “an injury must be ‘fairly traceable to

the defendant’s allegedly unlawful conduct.’” Id. at 905 (quoting Allen v. Wright, 468 U.S. 737,

751 (1984)). The burden of having to defend claims based on an improperly registered trademark

cannot be fairly traceable to the allegedly unlawful action of registration, the court reasoned,

“because the Lanham Act protects both registered and unregistered trademarks,. . . even without

its registrations, [PI] still would have had a substantially similar Lanham Act cause of action.”

Ibid. (citations and quotation marks omitted). Because EPI would have faced nearly identical

litigation burdens even if PI had not obtained the registration by fraud, “any injury based on

litigating counterclaims is not ‘fairly traceable’ to that fraud.” Ibid. The court fortified its position

by citing Already, LLC v. Nike, Inc., 568 U.S. 85 (2013), where the Supreme Court held that after

a manufacturer voluntarily dismissed its trademark infringement claim against a competitor

(Already), the district court properly dismissed the competitor’s invalidity counterclaim as moot

because it lost standing to pursue them. 568 U.S. at 95. “If EIP were right that standing to seek

cancellation could be based on having been forced to defend against an infringement suit, however,

Already would presumably have had standing.” East Iowa Plastics, 832 F.3d at 906.



                                                  -14-
       Graminex has failed to allege an injury “fairly traceable” to the fraudulent registrations.

There are no allegations that Graminex has attempted to register its own marks, or that its

applications for those marks were rejected based on the existence of Cernelle’s registrations. See

id. at 904-05 (“A particularized injury might result, for example, if EIP had tried to apply for its

own federal registration for the PAKSTER trademark, and been impeded by PI’s preexisting

registrations.”); SPFM L.P. v. Midmark Corp., No. SA-15-CA-00124-FB, 2017 WL 5235670, at

*11 (W.D. Tex. July 31, 2017) (citing East Iowa Plastics and finding that the plaintiff had suffered

a “particularized injury” sufficient to confer standing to seek cancellation where its own trademark

applications had been rejected due to the defendant’s allegedly fraudulent registration). Instead,

Graminex focuses exclusively on the threat of litigation posed by Cernelle’s cease-and-desist

letters, the basis for which — alleged violations of the permanent injunction and settlement

agreement — would have existed regardless of the registrations. See SmileDirectClub, LLC v.

Berkely, No. SACV 18-1236 JVS, 2018 WL 8131096, at *9 (C.D. Cal. Oct. 26, 2018) (citing East

Iowa Plastics for the proposition that a court lacks subject matter jurisdiction to adjudicate

cancellation where a lawsuit “d[oes] not involve any injuries caused by a trademark registration”)

(emphasis added). And as the East Iowa Plastics court observed, even if the Court credits

Graminex’s position that a threat of an infringement action is imminent (which cannot be discerned

from the cease-and-desist letters for the marks that are the subject of Counts V through X), those

types of claims do not necessarily depend on valid registrations. Graminex therefore does not have

standing to bring cancellation claims based on fraud, and Counts III through X must be dismissed

for lack of subject matter jurisdiction.




                                               -15-
                                                     III.

       Graminex has not established Article III standing to bring the claims in any count of its

complaint. Nor has it shown that accepting jurisdiction under the Declaratory Judgment Act would

be a sound exercise of the Court’s discretion.              Because Graminex lacks standing to seek

cancellation of Cernelle’s registrations on the basis of fraud, the Court need not address Cernelle’s

argument that the claims do not meet Rule 9(b)’s heightened pleading requirements.

       Accordingly, it is ORDERED that the defendant’s motion to dismiss (ECF No. 15) is

GRANTED.

       It is further ORDERED that the complaint is DISMISSED WITHOUT PREJUDICE.



                                                                    s/David M. Lawson
                                                                    DAVID M. LAWSON
                                                                    United States District Judge

Dated: March 31, 2020




                                          PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was
                       served upon each attorney or party of record herein by
                       electronic means or first-class U.S. mail on March 31, 2020.

                                                  s/Susan K. Pinkowski
                                                  SUSAN K. PINKOWSKI




                                                    -16-
